DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13, drawn to damage detection system.
Group II, claim 14, drawn to method for detecting damage.
The groups of inventions listed above do not relate to a single general inventive 
concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: group I and group II lack unity of invention because even though the inventions of these groups require the technical feature that is a leak detection by a closure of an open electrical circuit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chesnut (US 1, 922, 029) because this prior art teaches said technique as known in the art at the time the invention was made.

During a telephone conversation with Attorney Jeffrey C. Totten on 04/29/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim14 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 1-3 are objected to because of the following informalities: each of these claims include the expression “the said”, and since each of “the” and “said” provides sufficient antecedent basis for the structure they refer to or in other words “the” and “said” means the same in a claim structure; therefore, there is no need to have “said” after “the”. It is therefore suggested to replace “the said” with either –said-- or –the-- in each of the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein a detected closure" in 11, this limitation has rendered the claim indefinite because it is vague for not providing any structure for performing such detection and what manner said detection is made.
Claims 1 and 2 individually recites the limitation “one or more electrically conductive electrodes disposed in contact with the molten metal when in use” in lines 5-6; this limitation has rendered the claim indefinite because it is vague for not providing the reference structure from which the electrodes are disposed in the molten metal. The manner in which the limitation is set forth, it appears the electrodes are merely or just dropped in the molten metal which would not be operable or operationally feasible.   
Claims 1 and 2 individually recites the limitation "the surface of the refractory lining closest" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claims because, the limitation suggests that the refractory lining has multiple surfaces and therefore, referring to a particular surface could not be “the surface” but --a surface of the refractory lining closest--.
Claim 6 recites the limitation "the triggering" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-4, 6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chesnut (US Patent No. 1, 922,029).
	Regarding claims 1 and 2, Chesnut teaches a damage (i.e. refractory lining crack, see page 1, lines 1-6) detection system for refractory linings for molten metal vessels (see figures 1-6, page 1, lines 1-33), comprising: an electrically conductive grid (i.e. coil or shield 17, see figures 2 and 3, page 2, lines 1-8 and lines 98-113) disposed covered by or underneath the surface of the refractory lining closest to a molten metal when in use (see in figure 2, the coil or shield 17  is covered by the refractory lining 2); one or more electrically conductive electrodes (i.e. wire leads 4 and 5, see figures 1 and 2 and page 2, lines 26-50) disposed in contact with the molten metal when in use (see figures 1 and 2); and an electrical power source; wherein the said electrically conductive metallic grid and the said one or more electrically conductive electrodes are electrically connected to each other (see figure 2 and page 2, lines 98-113), such as to form an open electrical circuit powered by the said electrical power source (see the leads 8 and 8’ to either DC or AC power source, see figures 1 and 2 and page 2, lines 40-50), and wherein a detected closure of the said electrical circuit during normal use of the molten metal vessel indicates that the said refractory lining is damaged or wherein the presence of a molten metal during normal operation of the vessel closes the said electrical circuit in case the refractory lining is damaged (see page 2, lines 98-113). Note the scope of claims 1 and 2 are substantially the same, and therefore their rejections are lumped together.          Regarding claim 3, Chesnut in figures 1, 2 and 4-6, shows a refractory lining (2) that is a monolithic refractory lining.             Regarding claim 4, Chesnut teaches a DC electrical power source (see page 2, lines 40-50), which encompasses the scope of the claimed battery.           Regarding claim 6, Chesnut teaches a closure of an electrical circuit that leads to a triggering of an alarm (15 and 16 see figures 1 and 2, also see page 1, lines 25-30, page 2, lines 72-76 and lines 98-113).             Regarding claim 8, Chesnut in figures 1 and 2, shows at least two indicator circuits (see the circuit  leading to (1) the lamp (13) and  (2) the light (15) and horn (16)  triggered when the said electrical power source is in a normal functioning mode (also see page 2, lines 40-75).            Regarding claim 9, Chesnut in figures 1 and 2, shows a switch (14, also see page 2, lines 60-76) artificially short-circuiting the open electrical circuit.            Regarding claim 10, Chesnut in figures 1 and 2, shows electrically conductive electrodes (i.e. wire leads 4 and 5, also see page 2, lines 26-50) are electrically connected to a steel shell (figures 1 and 2) of the molten metal vessel.            Regarding claims 11 and 12, Chesnut in figures 1 and 2, shows a bypass electrical connection line from the main power source leads (8 and 8’) which reads on the claimed secondary electrical connection between the electrically conductive grid and the electrical power source which can be interrupted by a switch (14), thereby substantially meeting all aspects of the claim.
 Regarding claim 13, Chesnut in figures 1 and 2, shows a refractory lining (2) 
installed in a molten metal vessel or furnace (also see page 1, lines 1-5 and lines 107-110).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chesnut (US Patent No. 1, 922,029) as applied to claim 1 above.
	Regarding claims 5 and 7, Chesnut teaches at least two lead (8 and 8’, see figures 1 and 2) to a DC power source (i.e. necessarily includes the claimed battery, see page 2, lines 40-50); wherein the closure of the said electrical circuit leads to the triggering of two alarm systems (15 and 16, see figures 1 and 2, also see page 1, lines 25-30, page 2, lines 72-76 and lines 98-113) but fails to teach two batteries or two DC power sources and how they are connected in parallel as claimed. Thus Chesnut, absent any evidence to the contrary, differs only from the instant claims by failing to teach electrical energy source from two DC power source jointly connected, which only constitutes a duplication of parts. Furthermore, it is well settled that although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Also see MPEP 2144.04. VI.B. In this instant case, a selection to use multiple DC power source would have been obvious to one of ordinary skill in the art at the time the invention was made since the power requirement of the detection device would dictate said selection. 
 Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aurini (US 3,898,366), Acker et al. (US 4,367,866), Van Riemsdijk et al. (US 4,107,672), Prabhu et al. (US 9,400,137), Block (US 4,365,788) and Mueller et al. (US 7,090,801) are also cited in PTO-892.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733